Citation Nr: 1106676	
Decision Date: 02/17/11    Archive Date: 02/28/11	

DOCKET NO.  06-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service connection 
for bilateral hearing loss disability, and, if so, whether the 
claim may be allowed. 

2.  Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service connection 
for tinnitus, and, if so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service at the time of 
his retirement from the Air Force in August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the VARO in 
Cheyenne, Wyoming, that denied entitlement to the benefits 
sought.  In a decision dated in October 2009, the Board 
determined that new and material evidence had not been received 
to reopen the previously-denied claims of entitlement to service 
connection for hearing loss and for tinnitus.  The Veteran and 
his representative appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 2010, 
the Court approved a Joint Motion for an Order vacating and 
remanding in part the decision of the Board.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection for high frequency hearing loss and 
tinnitus of the right ear was denied by rating decision dated in 
September 1980.  

2.  By rating decision dated in June 1996, it was determined that 
new and material evidence had not been received so as to warrant 
a reopening of the previously-denied claim for entitlement to 
service connection for hearing loss of the right ear.  

3.  Evidence received since the 1996 and 2004 rating decisions 
pertaining to hearing loss disability and tinnitus includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the 
previously-denied claims for entitlement to service connection 
for a bilateral hearing loss disability, to include hearing loss 
of the right ear.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been received to reopen the 
previously-denied claim of entitlement to service connection for 
tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2010) imposes obligations on VA in terms of its 
duty to notify and assist claimants in the development of their 
claims.  

In a letter dated in September 2004, the Veteran was informed of 
the bases for the prior denials of his claims for service 
connection for bilateral hearing loss, a low back disability, and 
tinnitus.  He was told that new and material evidence had to 
relate to those facts.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  He was told that the claims had been previously denied 
because the evidence of record did not show a hearing loss 
disability or tinnitus was incurred in or aggravated by service.  
In addition, a letter dated in March 2006 provided information 
with regard to assigning assignment of ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, service treatment records have 
been obtained and private medical records have been obtained and 
associated with the claims file.  

Pertinent Law and Regulations

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen a previously-
denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Service connection for high frequency hearing loss and 
tinnitus was denied in a September 1980 rating decision.  Service 
connection for hearing loss of the right ear was denied by rating 
decision dated in June 1996.  The Veteran did not appeal either 
decision and therefore it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202.  If, however, new and material 
evidence is received with respect to a claim which has been 
previously disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996);  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 3.156(a).  In determining whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered evidence.  

Evidence is presumed credible for the sole purpose of determining 
whether a claim may be reopened.  Determinations of credibility 
and weight are made after the claim is reopened.  Justus v. 
Principi, 3 Vet. App. 510 (1993).  



Factual Background and Analysis

Evidence of record at the time of the September 1980 decision 
included the service treatment records.  The records included the 
report of separation examination at which time there was shown to 
be mild high frequency hearing loss involving the right ear.  It 
was indicated there was no indication of complaints or findings 
regarding tinnitus in the service treatment records.  

The evidence of record at the time of the 1996 rating decision 
included the service treatment records and service department 
outpatient treatment reports dating between 1981 and 1996.  The 
records included a notation dated in March 1987 showing the 
Veteran was evaluated for hearing loss in the right ear.  The 
decibel loss was 45 decibels at 4,000 Hertz.  Reportedly, the 
Veteran noticed this after having problems on the phone.  

Evidence received since the 1980 and the 1996 decisions includes 
the report of a February 2001 private audiometric study.  
Notation was made that the Veteran had tinnitus that was 
continuous and mostly involved the right side.  Notation was also 
made of noise exposure and reference was made to "military, 
woodshop."  It was stated the Veteran had asymmetrical hearing 
loss involving the right ear.  

The additional evidence also includes a November 2010 statement 
from an individual who stated he had known the Veteran for more 
than 30 years and recalled that in all that time the Veteran had 
had a problem with his hearing, especially with noises and 
ringing in the ears.  

Also of record is the report of an October 2010 private 
audiometric study and a November 2010 statement from a physician 
at an ear, nose and throat clinic.  It was indicated the Veteran 
had no residual hearing in the right ear secondary to an acoustic 
neuroma that was treated with gamma knife radiation more than 10 
years ago.  The Veteran currently complained of progressive 
hearing loss of the left ear.  The Veteran stated he had been 
exposed to excessive noise, especially when in the military 
between 1960 and 1980.  The Veteran stated that he reported 
hearing loss and tinnitus when he retired in 1980 and he stated 
it had been progressive since that time.  He reported that he 
worked around jet engines, rocket engines, hydraulic systems, 
pumps, ventilation systems in missiles, silos and diesel engines 
also in silos.  He stated that while in service he was not 
required to wear ear protection initially, but it did so during 
the latter part of his career.  Current studies show profound 
right sensorineural hearing loss.  The left ear showed normal 
hearing through 1,000 Hertz and mild to severe/profound 
sensorineural hearing loss in the mid to high frequencies.  The 
examiner opined that the Veteran had progressive left mid to high 
frequency sensorineural hearing loss with tinnitus that was "most 
likely secondary to noise-induced trauma primarily when the 
patient was in the military from 1960 to 1980."  He remarked it 
was not uncommon for an individual to have more rapid 
degeneration of the hearing as they get older, after they have 
been exposed to significantly loud noises when they were younger.  
He stated that presbycusis might also be playing a role, but less 
than the noise-induced trauma.  It was his opinion that the 
Veteran's "tinnitus and left mid to high frequency sensorineural 
hearing loss is more likely than not to be due to noise-induced 
trauma while he was in the military."  

This medical evidence of a nexus to service relates to an 
unestablished fact necessary to substantiate the claims and 
presents a reasonable possibility of substantiating the claim 
with regard to hearing loss as well as that pertaining to 
tinnitus.  Hence, the claims are reopened with the submission of 
new and material evidence, and VA must now review the record in 
light of all the evidence, both new and old.  38 C.F.R. § 3.156.  


ORDER

New and material evidence to reopen the previously-denied claim 
of entitlement to service connection for bilateral hearing loss 
disability has been received.  To this extent, the appeal is 
granted.  

New and material evidence has been received to reopen a 
previously-denied claim of entitlement to service connection for 
tinnitus.  To this extent, the appeal is granted.  


REMAND

Since the claims for service connection for bilateral hearing 
loss disability and for tinnitus is reopened, the Board believes 
that an authorized audiometric examination is in order.  
Audiology results must be obtained, and an opinion is needed in 
order to ascertain whether there is a nexus between any currently 
diagnosed bilateral hearing loss disability and the Veteran's 
active service, as well as any currently diagnosed tinnitus and 
the Veteran's active service.  

Therefore, the case is REMANDED for the following:  

1.  The Veteran should be accorded an 
examination by an audiologist or a 
physician knowledgeable in audiology for 
the purpose of determining the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  The claims folder, to 
include the communication from the private 
audiologist in late 2010, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder has been 
reviewed.  All appropriate tests and 
studies, to include audiometric evaluation, 
are to be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should specifically state whether 
the Veteran has hearing loss that is at 
least as likely as not (that is, at least a 
50 percent degree of probability or more) 
causally or etiologically related to active 
service, or whether such a causal or 
etiological relationship is unlikely (that 
is, less than 50 percent probability), with 
the rationale for any such conclusion set 
out in the report.  The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  The examiner should 
also express an opinion as to whether the 
Veteran has tinnitus that is at least as 
likely as not related to his experiences 
during his 20 years of active service.  

3.  Thereafter, the RO should readjudicate 
the claims for service connection for 
bilateral hearing loss disability and for 
tinnitus.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and be given an 
opportunity for response.  The Veteran is 
to be apprised of the importance of 
appearing for any scheduled examination 
because failure to do so will likely result 
in a denial of his claim.  38 C.F.R. 
§ 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


